Ms. Chief Justice Del Tono:
It was alleged that the plaintiffs were the widow and children of Eamón Vázquez, on whom they depended for *994subsistence; that for the purpose of collecting accounts of tbe defendant firm be left Ponce in an automobile driven by José Masoller, a partner in the defendant firm and also a personal defendant, and due to the defective condition of .the gear and motor of the automobile, -which was known to the defendants, and to the inexperience and carelessness of Masoller, the automobile was upset on the road between Pe-ñuelas and G-uayanilla and Vázquez sustained injuries from which he died one hour later.
José Masoller, in his own behalf and as liquidator of the defendant firm, answered by alleging among other things that Vázquez was conveyed in the automobile without charge and at his request. The accident is thus described in the answer: ‘ ‘ Suddenly the steering gear failed to work and the car began to zigzag until it went into the ditch and then down a precipice, notwithstanding the great efforts of defendant Jose Masoller to avoid it. The car upset and Ra-món Vázquez Puentes, Américo Santos and Masoller himself were injured, Ramón Vázquez Puentes dying on the .same day.”
There was contradiction in the documentary and oral evidence introduced by both parties and after considering ■and upholding the weighing of it by the court below the Supreme Court said: Taking this as a basis, the judgment is sustained. Masoller did all that was humanly possible to keep his car in good condition and it does not appear that he failed to take the proper precautions in its management. The accident was sudden and unavoidable. The death of the ancestor of the plaintiffs was due to an unfortunate occurrence and not to the negligence of the defendants. His heirs, therefore, are not entitled to recover.
The judgment is

Affirmed.